423 U.S. 1
96 S. Ct. 23
46 L. Ed. 2d 1
UNITED STATES, Plaintiff,v.State of MAINE et al.
No. 35, Orig.
Supreme Court of the United States
October 6, 1975

1
On Joint Motion for Entry of Decree.

DECREE

2
Oct. 6, 1975.


3
The joint motion for entry of a decree is granted.


4
For the purpose of giving effect to the decision and opinion of this Court announced in this case on March 17, 1975, 420 U.S. 515, 95 S. Ct. 1155, 43 L. Ed. 2d 363, it is Ordered, Adjudged, and Decreed as Follows:


5
1. As against the defendant States of Maine, New Hampshire,      Massachusetts, Rhode Island, New York, New Jersey, Delaware,      Maryland, Virginia, North Carolina, South Carolina, and      Georgia, the United States is entitled to all the lands,      minerals, and other natural resources underlying the Atlantic      Ocean more than three geographic miles seaward from the      coastlines of those States and extending seaward to the edge      of the Continental Shelf. None of the defendant States is      entitled to any interest in such lands, minerals, and resources. As used      in this decree, the term 'coastline' means the line of      ordinary low water along that portion of the coast which is      in direct contact with the open sea and the line marking the      seaward limit of inland waters.


6
2. As against the United States, each defendant State is      entitled to all the lands, minerals, and other natural      resources underlying the Atlantic Ocean extending seaward      from its coastline for a distance of three geographic miles,      and the United States is not entitled, as against any of the      defendant States, to any interest in such lands, minerals, or      resources, with the exceptions provided by § 5 of the      Submerged Lands Act of 1953, 67 Stat. 32, 43 U.S.C. § 1313.


7
3. Jurisdiction is reserved by this Court to entertain such      further proceedings, including proceedings to determine the      coastline of any defendant State, to enter such orders, and      to issue such writs as may from time to time be deemed      necessary or advisable to give proper force and effect to      this decree. The United States or any defendant State may      invoke the jurisdiction so reserved by filing a motion in      this Court for supplemental proceedings.